          Case 8:20-cv-02402-PJM Document 3 Filed 08/25/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

Capital Bank, NA                                *
Plaintiff(s)
                                                *
v.                                                            Case No.: PJM-20-2402
                                                *
Potomac Construction 1525 P Street LLC
Defendant(s)                                    *
                                             ******

         ORDER OF REFERENCE TO UNITED STATES MAGISTRATE JUDGE

        In accordance with 28 U.S.C. 636 and Local Rule 301 and 302 of the United States Court
for the District of Maryland, this case is hereby referred to the Honorable Charles B. Day, United
States Magistrate Judge, for said District, for the following purposes(s):

☐ For all proceedings and the entry of judgment in accordance with 28 U.S.C. 636(c) by
  consent of the parties.

☐ Settlement or other ADR conference.

☐ Discovery disputes as follows:

     ☐    All discovery and related scheduling matters.

     ☐    All discovery matters.

     ☐    Specifically,

☐ Hearing (if necessary), proposed findings of fact, and recommendations for the disposition of
  motions to review administrative determinations in a Social Security or related benefits case
  pursuant to 42 U.S.C. 405 (g).

☐ Ordering and conducting supplementary proceedings in accordance with Md. R. Proc. 2-633.

☐ Reviewing a default judgment and/or making recommendations concerning damages.

☒ Other Reviewing a complaint for judgment by confession


Date: August 25, 2020                                                     /s/
                                                          Peter J. Messitte
                                                          United States District Judge
